FILED
                             NOT FOR PUBLICATION                            OCT 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID P. VANDAMENT,                              No. 08-35973

               Plaintiff - Appellant,            D.C. No. 3:08-cv-05522-RJB

  v.
                                                 MEMORANDUM *
MARK DUNCAN, Commander; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                            Submitted October 19, 2010 **


Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       David P. Vandament, a Washington state prisoner, appeals pro se from the

district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915(e)(2), Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th

Cir. 2005), and may affirm on any ground supported by the record, O’Guinn v.

Lovelock Corr. Ctr., 502 F.3d 1056, 1059 (9th Cir. 2007). We affirm.

      The district court properly dismissed without prejudice Vandament’s claims

based on arrests, searches and seizure. See Harvey v. Waldron, 210 F.3d 1008,

1013 (9th Cir. 2000), overruled on other grounds by Wallace v. Kato, 549 U.S. 384

(2007) (“a § 1983 action that would call into question the lawfulness of a

plaintiff’s conviction or confinement is not cognizable” under Heck v. Humphrey,

512 U.S. 477 (1994)). Because amendment would be futile, the district court

properly dismissed these claims without leave to amend. See Cato v. United

States, 70 F.3d 1103, 1106 (9th Cir. 1995). We are not persuaded that any

remaining claims are cognizable or could be cured by amendment. See id.

      We do not consider arguments raised for the first time on appeal. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                          2                                   08-35973